Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 24 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 74.
My dear wife.
Ghent 24. January 1815

Although I have been since I wrote you last Friday constantly engaged in preparing for my departure, I have not been able to get away this day as I had intended, and it is possible that I may not go before the last of the week; beyond that time I do not see the prospect of being detained, and indeed my present intention is to start the day after to-morrow—If I pass Friday I shall write you again; and if not my next to you will be from Bruxelles—After the end of the Month I shall cease writing to you, until I hear from you, under the expectation that my Letters would not find you at St: Petersburg—But about the 10th: of next month I hope to receive your answer to mine of 27th December, and that it will inform me, when and by what road you intend to proceed—I presume your best road will be through Königsberg and Berlin; and if you give me notice of it in time, I will address Letters to you at both those places, Poste restante; to be there at your arrival.
A few days before Messrs: Bayard, Clay and Gallatin left this City Mr: Van Huffel, a Painter, and President of the Societé des Beaux Arts, took a fancy to have likenesses of the American Ministers; in miniature drawn with a black lead pencil—those gentlemen all sat to him each an hour or two, and after their departure I went to his house for the same purpose—But after he had begun with his pencil he persuaded himself, and by dint of importunity persuaded me to let him put the figure upon Canvas instead of paper, and in oil-Colours instead of black lead—It was also understood that the picture was to be not for him, but for me; that is to say, if you think it worth your acceptance, for you—The likeness is good, and the picture not a bad one—I leave it here to be finished, and then forwarded together with three trunks of Books, Papers, and baggage belonging partly to myself and partly to the Mission, to England or to America as the circumstances shall require. I deposit them all here at Mr Meulemeester’s, and shall give him hereafter directions where they are to be sent.
Your Letter of 30th: December 55 upon my file was brought me just in time to give a relish to my breakfast—I was in hopes the story about Drummond’s being taken would not have arrived at Petersburg so as to raise any expectations—We had it here a week before I mentioned it at-all in my Letters to you. It was repeated from various sources; but I never gave it credit for a moment—You know how the fact turned out—It was Chauncey that saved Drummond—The correspondence between General Brown and Chauncey has been published in America and in Europe, and has given no small consolation to our worst Enemies in England—It has confirmed me in the opinions I had before entertained of Chauncey—Brown has done himself great honour, and his Country essential service, and if Chauncey had been worthy of co-operating with him, I am convinced Drummond with his army would have been taken—I consider it as little less than a special interposition of Providence that Sacket’s Harbour was not taken and the whole of Chauncey’s fleet annihilated—To him, no thanks are due, for its preservation, and one of my greatest satisfactions on the conclusion of the Peace is, that the safety of that part of our Country, and the honour of our arms upon Lake Ontario, will no longer be confided to or dependent upon that gallant Commodore
If the rumours from Vienna are well founded, neither the airs of Henry Quatre nor of God save the king will be long favourites at the Imperial Palace of St: Petersburg. They are sometimes played here at the Theatre at the Concerts and Redoutes, but neither of them is half so popular as Hail Columbia—You would not easily imagine how this last has become in this City the Vaudeville of the day—Soon after our acquaintance with the inhabitants had become considerably extensive, and some of our young men had manifested that they had no partiality for British tunes, the musicians enquired whether we had not some American National Air—Oh! yes!—there was Hail Columbia! Had any of us got it noted?—No—Could any body sing, or play it?—This was an embarrassing question—But Peter, Mr Gallatin’s black-man could whistle it—and whistle it he did; and one of the musicians of the City, noted it down from Peter’s whistling; and Hughes then remembered that he could scrape it, tant bien que mal upon the fiddle, and he could sing some verses of it when he was alone—And from these elements the tune was made out, and partitioned, and announced as l’Air National des Americains à Grand Orchestre; and now it is every where played as a Counter-part to God Save the King—The day we dined at the Intendants’ after the Peace, his daughter in Law Madame d’Hane told Mr Goulburn that she liked Hail Columbia better than God save the king; which she thought “trop langoureux”—Hail Columbia was “plus gai.”—Mr: Goulburn said to her “cela prouve seulement Madame, que vous n’etes pas Anglaise”—I was sitting next to Madame D’hane when this dialogue between her and Mr Goulburn took place across the table—She is a young and beautiful woman; but to answer your question she is not the fair Lady, who according to your Cards takes up so much of my attention—that fair Lady is younger still, and unmarried. I refer you for her name to my letter of the 6th: instt: where you will find that I have not been insensible to the necessity of a reputation for gallantry to the diplomatic character—you must not be jealous of my Muse, and as for all the rest of the fair sex of Ghent, your friend Mr Gallatin used to amuse them by the assurance that all my affections absent from home were Platonic.—He one day told me this himself; and I recommended it to him for the future, to pay his Court to the Ladies for himself—and to leave them if they had the curiosity to know my character to find it out in their own way.
I sent your Letter for Mrs Smith to her this morning, and received from her in return that which I now enclose—She and her child have both been unwell the two or three last days—They propose to stay here a few weeks longer, and then to proceed to Brest by the way of Paris—It is very probable that you may yet see them there—I have not heard a word from either of my Colleagues since they left this City; but I hear that Mr: Meulemeester has a letter from Hughes dated the 11th: instt. when he was not yet out of the Garonne. It is very certain that Hughes will not be the first Herald of Peace in America.
We took the Morning Chronicle and the Courier; while the Negotiation was pending, and the British Plenipotentiaries always had the kind attention to furnish us with the Times which they received twice a week by their Messengers—They are now all stopped and I have not seen a London Newspaper of later date than the 7th: I have of course no news from America; and I wish to have none prior to that of the receipt of the Treaty—There is a ridiculous tale about Admiral Cockburn’s having been taken by the Indians, which you will hear, and I trust will not believe—Love to Charles, and believe me ever faithfully yours
A.